Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engaging element as being a magnet, a fastening device and a suctioning device of claim 4 must be shown or the feature(s) canceled from the claim(s).  Also the slip ring and battery of claim 8, the sensors of claim 10 placed on the carriers, the plurality of sensors of claim 12 placed as claimed must all be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is incomplete and appears on more than one page.  Correction is required.  See MPEP § 608.01(b).
On page 24, line 29 “for” should be changed to –far--.
On page 32, line 23 there should be commas placed after “105” and “101”.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  It appears claim 7 should depend from claim 2 in order to provide antecedent support for “the engaging element”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and Figures are silent as to how the first and second vertical movements set forth in claims 3 and 15 occur, why they occur or what causes them to occur.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedrazzini (US 9,248,980).
Pedrazzini  shows a conveyance system 1 for conveying a plurality of object carriers 3 having a first conveyor lane 2, at least two second conveyor lanes 5, a rotatable diverting element 13 for diverting an object carrier 3 between the conveyor lanes, at least one sensor element 10, 11a, 11b for detecting an object carrier when the object carrier is being conveyed toward the diverting element 13, an axis of rotation of the diverting element is adjacent to the first conveyor lane section and the axis of rotation is perpendicular to a direction of conveyance.
Re claim 2, the diverting element 13 includes an engaging element best shown in Figure 10 for engaging an object carrier which has been detected by the sensor.
Re claim 4, a fastening device due to the profile can be considered as included on diverter 13.
Re claim 7, the diverter engages from above.
Re claim 8, inherent is an energy source.
Re claim 9, wireless transmission is disclosed.
Re claim 10, a proximity sensor is disclosed.
Re claim 11, RFID technology is used, see column 4, line 35.
Re claim 12, different sensor types are disclosed, see column 4, lines 38-50.

Re claim 14, proximity sensors are used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Otts (US 2016/0039615).
Pedrazzini does not show the use of a disc having a concave portion.  However, shown by Otts is just such a disc in Figure 2.  To use such on Pedrazzini would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would merely provide an alternate equivalent well known transfer device.
Re claim 6, Otts also teaches the use of a lever and stopper and use them would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to control the upstream carriers and prevent jamming.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/26/2021